Citation Nr: 0633813	
Decision Date: 11/01/06    Archive Date: 11/16/06

DOCKET NO.  00-12 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for knee disability.

2.  Entitlement to service connection for a disability 
manifested by shortness of breath.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse




ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1985 to 
February 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  In September 2001, the Board remanded 
the veteran's claims to the RO for additional development.  
The case has been returned to the Board for appellate review.  
During the period subsequent to the remand, the RO awarded 
service connection for post-traumatic stress disorder (PTSD).  
Thus, the PTSD issue is no longer before the board.

The veteran appeared at a hearing in June 2001 before a Board 
member who is no longer employed by the Board.  VA 
regulations require that the Board member who conducts a 
hearing shall participate in making the final determination 
of the claim.  38 C.F.R. § 20.707 (2006).  The veteran was 
apprised of this in correspondence, dated in June 2006, and 
offered thirty days in which to request another hearing 
before a new Board member who would then decide this case.  
To date, there has been no response.  Therefore, the Board 
assumes that he does not want an additional hearing.  A 
transcript of the June 2001 hearing remains associated with 
the claims file.


FINDINGS OF FACT

1.  The veteran does not have a knee disability that is 
attributable to his active military service.

2.  The veteran does not have a disability manifested by 
shortness of breath, including COPD, that is attributable to 
his active military service.


CONCLUSIONS OF LAW

1.  The veteran does not have a knee disability that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1117, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.317 (2006).

2.  The veteran does not have a disability manifested by 
shortness of breath that is the result of disease or injury 
incurred in or aggravated during active military service.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.317 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000, during the pendency of this 
appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002 & Supp. 2005).  To implement the provisions of the 
law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant of what evidence will 
be obtained by whom.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c) (2006).  

Pursuant to the Board's September 2001 remand, all 
notification and development action needed to render a 
decision as to the claims on appeal has been accomplished.  
Through April 2002 and August 2003 notice letters, the RO 
notified the veteran and his representative of the legal 
criteria governing his claims.  In a statement of the case 
(SOC) in March 2000, as well as in a supplemental SOC in 
August 2005, the RO notified them of the evidence that had 
been considered in connection with his claims and the bases 
for the denial of his claims.  After each, they were afforded 
the opportunity to respond.  Hence, the Board finds that the 
veteran has received notice of the information and evidence 
needed to substantiate his claims, and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the April 2002 and August 2003 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the RO notified the veteran that VA was required to 
make reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  The RO also 
requested that the veteran identify any medical providers 
from whom he wanted the RO to obtain and consider evidence.  
Additionally, the notice letters requested the veteran to 
submit medical evidence, opinions, statements, and treatment 
records regarding his disabilities.  The RO also told the 
veteran that it his responsibility to make sure that it 
receives all requested documents that are not in the 
possession of a Federal department or agency.  Consequently, 
the Board finds that the veteran has been put on notice to 
submit any pertinent evidence that he may possess.

Although the complete notice required by the VCAA was not 
provided until after the RO adjudicated the veteran's claims, 
"the appellant [was] provided the content-complying notice 
to which he [was] entitled."  Pelegrini v. Principi, 18 Vet. 
App. 112, 122 (2004).  Consequently, the Board does not find 
that the late notice under the VCAA requires remand to the 
RO.  Nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated 
ab initio to satisfy the requirements of the VCAA.  
Additionally, the RO properly re-adjudicated the claim in 
August 2005, which followed the August 2003 notice letter.  
See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  
Moreover, while the notice letters did not refer to criteria 
for assigning a disability rating or an effective date, see 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), neither of 
these questions is before the Board and is not raised by the 
Board's order set forth herein.  Consequently, a remand of 
the service connection issues is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues on appeal.  The veteran's service medical and 
personnel records have been obtained and associated with the 
claims file.  Treatment records from the VA Medical Center 
(VAMC) in Oklahoma City, Oklahoma and the VA Outpatient 
Center (VAOPC) in Lawton, Oklahoma, have also been obtained.  
Social Security Administration (SSA) records were requested 
on multiple occasions; however, the agency replied with a 
negative response for records because the veteran is not 
receiving disability from the SSA.  Additionally, in December 
2002 and April 2005, the veteran was provided VA examinations 
in relation to his claims, the reports of which are of 
record.  Furthermore, as noted above, the veteran was 
afforded a Board hearing in June 2001.  Significantly, the 
veteran has not otherwise alleged that there are any 
outstanding medical records probative of his claims on appeal 
that need to be obtained.

II. Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2006).  

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Act," Title I of the "Veterans' Benefits 
Improvements Act of 1994," Public Law 103-446.  That statute 
added a new section 1117 to Title 38, United States Code, 
authorizing VA to compensate any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asian 
theater of operations during the Persian Gulf War.

The law affecting compensation for disabilities occurring in 
Gulf War veterans was amended in 2001.  See Veterans 
Education and Benefits Expansion Act of 2001, Public Law 107-
103, 115 Stat. 976 (2001).  However, with exceptions not here 
applicable, both the "old" and the "new" law require that 
in order to obtain compensation for an undiagnosed illness, 
the disability in question must not be attributed to any 
known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii) 
(2006).

If a disability claimed as due to undiagnosed illness is 
shown to be attributable to a known clinical diagnosis, 
service connection may still potentially be established for 
the diagnosed entity on a "direct" basis.  In order for 
such a claim to be granted, there must ordinarily be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus, or link, between the 
current disability and the in-service disease or injury.  

The veteran contends that he has disability of each knee due 
to injuries suffered while in service.  He also contends that 
he has a pulmonary disability due to the inhalation of fumes 
while in service in the Persian Gulf theater of operations.  
The veteran's service medical records are negative for any 
complaints or clinical findings concerning his knees or 
breathing problems.

A review of the post-service medical evidence reveals that 
the veteran did not receive treatment for his knees until 
June 2004.  Records from the Oklahoma City VAMC and the 
Lawton VAOPC show complaints of left knee pain at that time 
with the use of pain medication for treatment.  He was never 
diagnosed with a knee disability.  VA records are absent any 
evidence of complaints, treatment, or diagnoses dealing with 
a pulmonary disability or shortness of breath.

In April 2005, the veteran was provided a VA examination 
regarding his knee and pulmonary claims.  The entire claims 
file was provided to the examiner for review.  With regard to 
his claimed knee disabilities, the veteran reported that he 
injured his right knee while on active duty in Saudi Arabia 
when it struck an object when he was running through water.  
He also reported injuring his left knee when it struck a 
steel beam when he was unloading a truck.  The veteran 
complained of symptoms of bilateral knee pain, left worse 
than right, and an increase in the knee pain upon use.  On 
examination, the veteran's knees were found to be normal with 
full range of motion without complaint of pain.  The examiner 
reported no evidence of instability, tenderness to palpation, 
or crepitus.  Gait and posture were normal and muscular 
strength was good.  X-rays were negative except for a 
heterotopic bone formation noted inferior to the left 
patella, consistent with an old patellar ligament injury.  
The examiner concluded that there was no knee disease.  In an 
addendum, the examiner stated that the etiology of the 
veteran's current knee symptoms was unknown because there was 
no evidence of a knee injury or condition in service and 
there was no evidence of a current knee disability.  (The 
examiner did not comment on whether the x-ray findings 
relative to the right knee warranted a diagnostic 
assessment.)

With regard to his claimed disability manifested by shortness 
of breath, the veteran reported that he was exposed to 
burning oil fires while in service.  He complained of 
symptoms of tonsillitis, dyspnea, cough, stuffiness, and 
difficulty breathing.  On examination, the veteran's chest 
was symmetrical, percussion was normal, lungs were clear to 
auscultation, and there was normal sinus rhythm.  Chest x-
rays were negative for a cardiopulmonary disease.  Pulmonary 
Function Testing indicated mild COPD.  The examiner gave the 
opinion that it is not likely that the veteran's current 
pulmonary disease is related to his active military service.  
Her rationale was that there was no evidence of a pulmonary 
disease in service, the veteran was never treated for a 
pulmonary disease after discharge, and there was no evidence 
that related his current pulmonary disease (COPD) to any 
disease or injury during his active military service.

Previously, the veteran was afforded a VA fee-basis 
examination in December 2002.  This examination tends to 
favor the veteran's claims compared to that of the April 2005 
examination.  However, the December 2002 examiner did not 
review the veteran's service medical records prior to giving 
an opinion on the issues.  Diagnoses of right patellar 
tendonitis and right and left retropatellar pain syndrome 
were given.  The examiner gave the opinion that the knee 
disabilities were related to disease or injury during 
military service due to in-service injuries.  A diagnosis of 
severe COPD was also given.  The examiner gave the opinion 
that the lung disease was at least as likely as not related 
to disease or injury during military service.  These opinions 
were given despite the examiner acknowledging that the 
provided medical records from the veteran's claims file did 
not reveal documentation of any knee or pulmonary conditions 
and did not include any records from the veteran's active 
military service.  (The veteran's service medical records 
were associated with the claims file in March 1994.  It is 
apparent that either the examiner overlooked them or they 
were not attached to the file when he performed the 
examination.)

In light of the above-mentioned medical examination reports, 
the Board finds that the greater weight of the evidence is 
against the veteran's claims.  The Board finds the April 2005 
examination report to be more persuasive concerning the 
likelihood of a link between the veteran's disabilities and 
his active military service.  The report is competent, 
thorough, and has a complete rationale for the opinions.  The 
December 2002 opinion is less persuasive because the nexus 
opinions are not based on a review of the service medical 
records.  The examiner appears to assume in-service injuries 
or diseases without any objective evidence to support such an 
assumption.  Thus, with respect to medical nexus evidence, 
the Board gives the December 2002 report less weight than the 
April 2005 VA examination report.  

As for whether application of 38 U.S.C.A. § 1117 would allow 
for an award of service connection, the Board notes that the 
veteran's disabilities have been diagnosed.  He has COPD that 
accounts for his complaint of shortness of breath, and his 
knee problems are accounted for by diagnosed tendonitis and 
retropatellar pain syndrome.  Both the 2002 examiner and the 
2005 examiner noted that x-rays had shown a right knee 
abnormality and that the veteran had COPD.  The 2002 
examiner's diagnoses are more persuasive because he 
specifically accounted for the abnormal x-ray findings where 
the 2005 examiner did not.  Consequently, the Board finds 
that there is no basis for concluding that the veteran has a 
disability that has not been attributed to a known clinical 
diagnosis.  38 C.F.R. § 3.317(a)(1)(ii).

The Board has considered the veteran's written contentions 
and hearing testimony with regard to his claims of service 
connection.  While the Board does not doubt the sincerity of 
the veteran's belief that he has knee and pulmonary 
disabilities that are related to his time in service, as a 
lay person without the appropriate medical training or 
expertise, he simply is not competent to provide a probative 
opinion on a medical matter-such as the etiology of a 
current disability.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

For all the foregoing reasons, the Board finds that the 
claims of service connection for knee disability and a 
disability manifested by shortness of breath must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the greater weight of the evidence is against the 
veteran's claims of service connection, that doctrine is not 
applicable.  See 38 U.S.C.A § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2006); Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. 
Cir. 2001).


ORDER

Service connection for a knee disability is denied.

Service connection for a disability manifested by shortness 
of breath is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


